DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are currently pending for examination. 

Response to Arguments
Applicant's arguments filed 03/24/2021 have been fully considered.

	In response to “Claim Rejections, 35 U.S.C § 112(b)” in page 7, the previous 35 U.S.C § 112(b) rejections have been withdrawn in view of the amendments.
However, the newly introduced claim limitation “said frame not being configured in a trailer-like configuration, said frame does not include wheels” as recited in claims 1, 8 and 15 is determined to be indefinite and lacks sufficient support from the applicant’s disclosure. Please see rejections below for details.  

 	In response to “Claim Rejections, 35 U.S.C § 103” from pages 8-14, a newly applied reference by Hassler (Pub. No.: US 10,513,219 B1) teaches a 
 	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Philips’s portable signal system’s lower portion 32 with Hassler’s mounting bar 105 to releasablely connect to the hitch of the vehicle for easier transportation of the sign.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1, 8 and 15, the limitation “said frame not being configured in a trailer-like configuration” lacks sufficient supports from the applicant’s original disclosure. According to the MPEP § 2173.05(i), a negative claim limitation must have basis in the original disclosure. In this case, the 
Also, the limitation “frame not being configured in a trailer-light configuration” comprises many different combinations of shapes and forms. It is reasonable to believe the applicant did not have possession of all these variations and configurations at the time of filing. 
Therefore, the specification fails to provide sufficient disclosure to support the claim limitation. 

Regarding claims 2-7, 9-14 and 16-20, are rejected because of their dependence on the rejected claims 1, 8 and 15.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 

Regarding claims 1, 8 and 15, the limitation “said frame not being configured in a trailer-like configuration, said frame does not include wheels” renders the claims indefinite because the claims include elements not actually disclosed. Therefore, the claim scope is unascertainable. 

Regarding claims 2-7, 9-14 and 16-20, are rejected because of their dependence on the rejected claims 1, 8 and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Philips (Pat. No.: US 8,164,483 B1) in view of Hassler (Pat. No.: US 10,513,219 B1).

	Regarding claim 1, Philips teaches a traffic control signal apparatus configured to be temporarily deployed on a roadway (Abstract, Fig. 1 - Fig. 6, portable signal system) comprising: 
 	a frame (Fig. 1, tower 30); 
 	a light unit, said light unit operably secured to said frame distal to the vehicle (Fig. 4B, lights 52a-f); 
 	a sign support member (Fig. 1, arms 42a, 42b, 44a, 44b), said sign support member being movably coupled to said frame, said sign support member having a first position and a second position (Fig. 1-Fig. 4, the arms are pivotally mounted to the tower 30 via bracket 36 to provide swing movement, such as opened position as shown in Fig. 1 and closed position shown in Fig. 4A), said sign support member having a first end and a second end (Fig. 1, the arms have one end connected to the tower 30 and another end connected to the sign 50a or 50b); 
 	a sign, said sign being secured to said second end of said sign support member (Fig. 1, signs 50a, 50b are connected to the outer end of the arms 42 or 44); and 
 	wherein said sign is configured to provide traffic instructions to an approaching vehicle (Col. 10 lines 7-17, “Said stop signal sign devices 50a and 50b may advantageously include at least one flashing stop light (depicted in FIG. 1) as including multiple lights 51, including stopping lights 51a, 51b positioned on signage device 50a and stopping lights 51c, 51d on signage device 50b.”).  
	Philips fails to teach the portable signal system’s frame being configured to be releasably secured to a vehicle, said frame not being configured in a trailer-like configuration, said frame does not include wheels.
However, in the same field of portable traffic system, Hassler teaches a portable traffic sign configured to releasablely connect to the hitch of the vehicle for transportation and a wiring cable to receive power from the vehicle. See Fig. A hitch mounted light assembly includes a mount configured to releasably communicate with a hitch of the vehicle.  The assembly is configured with a set of traffic lights intended for the use on the rear of the vehicle.  The traffic lights pivot outward and upward from a vertical bar in communication with the mount.  The elevation of the lights is adjustable.  The assembly is configured to transition between a storage configuration and an expanded configuration intended for use.  The traffic lights are operable through a conventional trailer plug on the vehicle.”.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Philips’s portable signal system’s lower portion 32 with Hassler’s mounting bar 105 to releasablely connect to the hitch of the vehicle for easier transportation of the sign to a different location.

Regarding claim 2, Philips in the combination teaches the traffic control signal apparatus as recited in claim 1, wherein in said first position said sign support member is adjacent said frame (Fig. 44, the arms in closed position are adjacent to the tower 30/32).  
 	
 	Regarding claim 3, Philips in the combination teaches the traffic control signal apparatus as recited in claim 2, wherein in said second position said sign support member is perpendicular to said frame (Fig. 1, the arms 42, 44 in open horizontal position is perpendicular to the vertical tower 30).  

 	Regarding claim 4, Philips in the combination teaches the traffic control signal apparatus as recited in claim 3, and further including a sign housing (Fig. 1, shows each sign has a clip housing screwed to the plate of the sign to secure the sign), said sign housing being secured to said frame proximate said light unit (Fig. 1, the signs are connected to the tower 30 and are proximate to the light unit 52a-f), said sign housing configured to receive said sign in the first position of said sign support member (Fig. 1-Fig. 4, the sign is connected to the tower).  

 	Regarding claim 5, Philips in the combination teaches the traffic control signal apparatus as recited in claim 4, wherein said light unit further includes a first light and a second light (Fig. 4, light 52a-f).  

 	Regarding claim 6, Philips in the combination teaches the traffic control signal apparatus as recited in claim 5, and further including a control panel, said control panel configured to provide operation of the traffic control signal apparatus (Fig. 1-Fig. 6, control unit 14).  

 	Regarding claim 7, Hassler in the combination teaches the traffic control signal apparatus as recited in claim 6, wherein the traffic control apparatus is electrically coupled to the vehicle (Fig. 5, wiring plug 125, Col. 4 line 29-32, “The set of traffic lights 215 obtains power when the assembly electrical cord 120 and the trailer wiring plug 125 are in electrical communication with a vehicle wiring socket 50 [as seen in FIG. 5].”).	
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Philips’s portable signal system to receive power from the vehicle to increase operation time.

Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Philips (Pat. No.: US 8,164,483 B1) in view of Hassler (Pat. No.: US 10,513,219 B1) and Dodich (Pat. No.: 4,087,785).

  	Regarding claim 8, Philips teaches a traffic control signal apparatus that is configured to be deployed in temporary locations along a roadway, (Abstract, Fig. 1 - Fig. 6, portable signal system) wherein the traffic control signal apparatus comprises: 
a frame (Fig. 1), said frame having a lower portion (Fig. 1, lower portion 32 and 20) and an upper portion (Fig. 1, upper portion 34); 
a light unit, said light unit being mounted to said upper portion of said frame, said light unit having at least one light (Fig. 1, Fig. 4, the lights 52a-f are located on the upper portion 34); 
a sign support member, said sign support member being movably coupled to said frame, said sign support member having a first position and a second position (Fig. 1-Fig. 4, the arms 42, 44 are pivotally mounted to the tower 30 via bracket 36 to provide swing movement, such as opened position as shown in Fig. 1 and closed position shown in Fig. 4A), said sign support member having a first end and a second end (Fig. 1, the arms have one end connected to the tower 30 and another end connected to the sign 50a or 50b), said first end of said sign support member being hingedly secured to said frame (Fig. 2, the arms are hinged to the bracket 36); and 
a sign, said sign being secured to said second end of said sign support member, said sign being configured to provide instructions to approaching drivers (Col. 10 lines 7-17, “Said stop signal sign devices 50a and 50b may advantageously include at least one flashing stop light (depicted in FIG. 1) as including multiple lights 51, including stopping lights 51a, 51b positioned on signage device 50a and stopping lights 51c, 51d on signage device 50b.”).  
Philips teaches the tower has an upper and lower portion 32, 34 but fails to teach said lower portion and said upper portion being hingedly coupled, said lower portion of said frame being configured to operably couple with a hitch receiver on a vehicle, and said light unit being electrically coupled to the vehicle.
	However, in the same field of portable signal system, Dodich teaches a portable traffic sign configured with a hinge 32 to lower the upper portion of the frame. See Fig. 1, Fig. 4, Fig. 5, Fig. 10-12, and Col. 4, lines 57-67 “In FIG. 10 the bar 54 is shown in its retracted position where it is held by the engagement of the right-hand tip of the catch 57 with the front surface of the frame member 23.  In FIG. 11 the frame member 23 is at about 45.degree. to the vertical and an offset portion 57' of the catch 57 is in engagement with the top surface of the member 22, the offset being shown in FIG. 11a.  In FIG. 12 the frame 23 has moved to its horizontal position and the catch portion 57' has moved farther over the top of the frame 22 and remains in position to prevent upward movement of the structure.”.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Philips’s portable signal system to be foldable by lowering the upper portion of the frame with a hinge to reduce air drag and sight obstruction.
Also, in the same field of portable traffic system, Hassler teaches a portable traffic sign configured to releasablely connect to the hitch of the vehicle for transportation and a wiring cable to receive power from the vehicle. See Fig. A hitch mounted light assembly includes a mount configured to releasably communicate with a hitch of the vehicle.  The assembly is configured with a set of traffic lights intended for the use on the rear of the vehicle.  The traffic lights pivot outward and upward from a vertical bar in communication with the mount.  The elevation of the lights is adjustable.  The assembly is configured to transition between a storage configuration and an expanded configuration intended for use.  The traffic lights are operable through a conventional trailer plug on the vehicle.”.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Philips’s portable signal system’s lower portion 32 with Hassler’s mounting bar 105 to releasablely connect to the hitch of the vehicle for easier transportation of the sign to a different location and a cable to receive power from the vehicle to increase operation time.

 	Regarding claim 9, Philips in the combination teaches the traffic control signal apparatus as recited in claim 8, wherein said lower portion and said upper portion of said frame are perpendicular in orientation (Fig. 1. the upper portion 34 is perpendicular to the base 20 of the lower portion).  

Regarding claim 10, Philips in the combination teaches the traffic control signal apparatus as recited in claim 9, and further including a second light unit, said second light unit configured to provide illumination of an area adjacent to the traffic control signal apparatus (Fig. 4, col. 8 lines 54-67, “Prominently on said tower 30 upper portion 34 first side (also known as the "display side" and best viewed in FIGS. 1 and 4B), at least one warning light 52 (see also FIGS. 4A and 4B) is disposed so as to form an illuminated upper portion 34.  Of course multiple warning lights will likely prove more effective in forming a lighted section of said tower 30 upper portion 34.”. The light 52a-f illuminates the traffic system).  

Regarding claim 11, Philips in the combination teaches the traffic control signal apparatus as recited in claim 10, and further including a sign housing, said sign housing being mounted to said upper portion of said frame (Fig. 1, shows each sign has a clip housing screwed to the plate of the sign to secure the sign. The signs are connected to the upper portion 34), said sign housing configured to at least partially conceal said sign ensuing said sign support member being placed in said first position (Fig. 4a, the sign is concealed by the movement of the arms to an undeployed position).  

Regarding claim 12, recites a limitation similar to claim 7. Therefore, it is 

Regarding claim 13, recites a limitation similar to claim 6. Therefore, it is rejected for the same reasons.

Regarding claim 14, Philips in the combination teaches the traffic control signal apparatus as recited in claim 13, wherein said lower portion of said frame further includes an arcuate shaped section (Fig. 1, the triangular section supporting the gear plate 65 resembles an arcuate shaped section).

Regarding claim 15, Philips teaches a traffic control signal apparatus that is configured to be deployed in temporary locations along a roadway, (Abstract, Fig. 1 - Fig. 6, portable signal system), wherein the traffic control signal apparatus comprises: 
a frame, said frame having a lower portion and an upper portion (Fig. 1, lower portion 32 and 20, upper portion 34); 
a light unit, said light unit being mounted to said upper portion of said frame, said light unit having a first light and a second light, said first light and said second light configured to illuminate different colors (Fig. 4B, lights 52a-f, Col. 9 lines 1-9, “By way of example, a substantially vertical array of warning lights 52a, 52b, 52c, 52d, 52e and 52f may be displayed (See FIG. 1, 4A, 4B).  Warning lights 52a-f are ”); 
a sign support member, said sign support member being movably coupled to said frame (Fig. 1, arms 42, 44 are hinged to bracket 36), said sign support member having a first position and a second position (Fig. 1-Fig. 4, deployed position and retracted position), said sign support member being adjacent said frame in said first position (Fig. 2, the arms are adjacent to the frame 32), said sign support member having a first end and a second end, said first end of said sign support member being hingedly secured to said frame (Fig, 1, inner end of the arms 42, 44 is hinged to the bracket 36); 
a sign, said sign being secured to said second end of said sign support member, said sign being configured to provide instructions to approaching drivers (Fig. 1, outer end of the arms 42, 44, is connected to sign 50 ); and 
a sign housing, said sign housing being mounted to said upper portion of said frame proximate said light unit (Fig. 1, shows each sign has a clip housing screwed to the plate of the sign to secure the sign), said sign housing configured to at least partially conceal said sign ensuing said sign support member being moved to said first position (Fig. 1, the clip housing .  
Philips teaches the tower has an upper and lower portion 32, 34 but fails to teach said lower portion and said upper portion being hingedly coupled, said upper portion of said frame having a first position and a second position, said upper portion being adjacent said lower portion in said first position of said upper portion, said lower portion of said frame being configured to operably couple with a hitch receiver on the vehicle, said frame not being configured in a trailer-like configuration, said frame does not include wheel and fails to teach the portable signal system is operably coupled to a vehicle.
 	However, in the same field of portable signal system, Dodich teaches a portable traffic sign configured with a hinge 32 to lower the upper portion of the frame to the lower portion. When the upper portion is folded down, it is considered to be in a first position because it is adjacent to the lower portion. See Fig. 1, Fig. 4, Fig. 5, Fig. 10-12, and Col. 4, lines 57-67 “In FIG. 10 the bar 54 is shown in its retracted position where it is held by the engagement of the right-hand tip of the catch 57 with the front surface of the frame member 23.  In FIG. 11 the frame member 23 is at about 45.degree. to the vertical and an offset portion 57' of the catch 57 is in engagement with the top surface of the member 22, the offset being shown in FIG. 11a.  In FIG. 12 the ”.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Philips’s portable signal system to be foldable by lowering the upper portion of the frame with a hinge to reduce air drag and sight obstruction.
Also, in the same field of portable traffic system, Hassler teaches a portable traffic sign configured to releasablely connect to the hitch of the vehicle for transportation and a wiring cable to receive power from the vehicle. See Fig. 1-Fig. 6 and abstract “A hitch mounted light assembly includes a mount configured to releasably communicate with a hitch of the vehicle.  The assembly is configured with a set of traffic lights intended for the use on the rear of the vehicle.  The traffic lights pivot outward and upward from a vertical bar in communication with the mount.  The elevation of the lights is adjustable.  The assembly is configured to transition between a storage configuration and an expanded configuration intended for use.  The traffic lights are operable through a conventional trailer plug on the vehicle.”.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Philips’s 

Regarding claim 16, Philips in the combination teaches the traffic control signal apparatus as recited in claim 15, wherein said sign support member is perpendicular to said frame when said sign support member is in said second position (Fig. 1, the arms in the open horizontal position is perpendicular to the vertical tower 30).  

Regarding claim 17, Philips in the combination teaches the traffic control signal apparatus as recited in claim 16, and further including a second light unit, said second light unit operable to provide illumination of an area adjacent to the traffic control signal apparatus (Fig. 4, col. 8 lines 54-67, “Prominently on said tower 30 upper portion 34 first side (also known as the "display side" and best viewed in FIGS. 1 and 4B), at least one warning light 52 (see also FIGS. 4A and 4B) is disposed so as to form an illuminated upper portion 34.  Of course multiple warning lights will likely prove more effective in forming a lighted section of said tower 30 upper portion 34.”. The light 52a-f illuminates the traffic system).  

Regarding claim 18, Dodich in the combination teaches the traffic control signal apparatus as recited in claim 17, wherein said upper portion of said frame extends upward from said lower portion of said frame when said upper portion is in said second position (Fig. 1, the sign is in an upright position during operation).  

Regarding claim 19, Philips in the combination teaches the traffic control signal apparatus as recited in claim 18, and further including a control panel, said control panel being configured to provide operation of the traffic control signal apparatus (Fig. 6, control unit).  

Regarding claim 20, recites a limitation similar to claim 7. Therefore, it is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHEN Y WU/Primary Examiner, Art Unit 2685